TOLL BROTHERS AZ LIMITED                                    )
PARTNERSHIP, f/k/a EDMUNDS-TOLL                             )
LIMITED PARTNERSHIP,                                        )
                                                            )
and                                                         )
                                                            )
TOLL BROTHERS AZ CONSTRUCTION                               )         Nos. SD36851 and SD36977
COMPANY, INC., f/k/a EDMUNDS-TOLL                           )                Consolidated1
CONSTRUCTION COMPANY,                                       )         Filed: July 21, 2021
                                                            )
                    Plaintiffs-Appellants,                  )
                                                            )
vs.                                                         )
                                                            )
                                                            )
BRENT LANGBEHN,                                             )
and JENNIFER LANGBEHN,                                      )
                                                            )
                    Defendants-Respondents.                 )

                  APPEALS FROM THE CIRCUIT COURT OF CAMDEN COUNTY

                              Honorable Peggy D. Richardson, Judge (SD36851)
                              Honorable Kenneth M. Hayden, Judge (SD36977)

AFFIRMED

           Toll Brothers AZ Limited Partnership, f/k/a Edmunds-Toll Limited Partnership and Toll

Brothers AZ Construction Company, Inc., f/k/a Edmunds-Toll Construction Company

(collectively “Toll Brothers”) appeal from separate judgments sustaining motions to dismiss and



1
    These cases were consolidated for the purposes of this opinion.
quash execution of Toll Brothers’ attempt to file a foreign judgment, filed by Brent and Jennifer

Langbehn (collectively the “Langbehns”). Finding no merit to Toll Brothers’ one point, we deny

the same and affirm the judgments.

                                      Factual and Procedural History

         This consolidated appeal is the result of two judgments by two different judges, in two

separate cases in the same county, regarding the same registration of a foreign judgment. These

judgments were then the bases of three appeals, one of which was dismissed by this Court for lack

of a final judgment. The two remaining appeals were being pursued simultaneously before being

consolidated by this Court. For clarity, a history of these appeals is necessary.

         On May 4, 2009, the Superior Court of the State of Arizona, in and for the County of

Maricopa, entered judgment in favor of Toll Brothers and against the Langbehns, in Case

No. CV2006-015265 (the “2009 Arizona Judgment”). The 2009 Arizona Judgment ordered the

Langbehns, jointly and severally, to pay to Toll Brothers the total sum of $399,539.43, with interest

to accrue at a rate of 12 percent per annum.

         On February 23, 2010, Toll Brothers filed an “Application to File Foreign Judgment” in

the Circuit Court of Camden County, Case No. 10CM-CC00050, for the purpose of registering the

2009 Arizona Judgment (“2010 Missouri Registration”).

         On April 7, 2014, Toll Brothers filed an “Affidavit for Renewal of Judgment” (“2014

Renewal Affidavit”) in the Superior Court of the State of Arizona in and for the County of

Maricopa, asserting that Toll Brothers had received a judgment against the Langbehns “in this

Court on May 4, 2009, in the total sum of $314,059.74.”2 The Affidavit further asserted that the


2
  The briefing of the parties, and the May 4, 2009 judgment itself, indicate that the original amount of that judgment
was $399,539.43. In Toll Brothers’ Affidavit for Renewal of Judgment, Toll Brothers assert the original amount of
the 2009 judgment was $314.057.74. There is no explanation in the record, or in the parties’ briefing, for this
discrepancy.

                                                          2
amount now owed “upon the Judgment” by the Langbehns to Toll Brothers, “after allowing all

setoffs and counterclaims is $493,270.70.”

       On April 29, 2020, Toll Brothers filed a “Verified Petition for Registration of Foreign

Judgment” in Camden County, Case No. 20CM-CC00104 (assigned to Judge Hayden), attaching

as exhibits a copy of the 2009 Arizona Judgment and the 2014 Renewal Affidavit. Shortly

thereafter, Toll Brothers filed an “Execution Application and Order.”

       On May 27, 2020, the Langbehns filed, in Case No. 20CM-CC00104 (Judge Hayden), a

“Motion to Dismiss” the Verified Petition for Registration of Foreign Judgment, and a “Motion to

Quash Execution Application and Order.” The motions asserted that Toll Brothers failed to file a

motion for revival of the 2009 Arizona Judgment within the required ten-year period and thus the

statute of limitations barred entry of judgment in Missouri.

       On July 9, 2020, in Case No. 20CM-CC00104, Judge Hayden heard argument on

Langbehns’ motions, sustained the same, and dismissed Toll Brothers petition without prejudice,

by docket entry:

       RESP MOTION TO QUASH EXECUTION/RESP MOTION TO DISMISS
       CASE CALLED. ATTORNEYS FRANKLIN AND HARDWICK
       APPEAR. ARGUMENTS HEARD. RESPONDENTS MOTION TO
       DISMISS VERIFIED PETITION OF FOREIGN JUDGMENT
       SUSTAINED. PETITION DISMISSED WITHOUT PREJUDICE. KMH

       On July 29, 2020, Toll Brothers filed a second “Verified Petition for Registration of

Foreign Judgment” in Camden County, Case No. 20CM-CC00174 (assigned to Judge Richardson),

attaching the same 2009 Arizona Judgment and the same 2014 Renewal Affidavit as exhibits. The

next day, Toll Brothers filed a “Request for Execution/Garnish.”




                                                 3
           On August 10, 2020, the Langbehns, in Case No. CM-CC00174 (Judge Richardson), filed

a second “Motion to Dismiss” and “Motion to Quash the Execution Application,” again asserting

that the statute of limitations barred this action.

           On August 17, 2020, Toll Brothers filed a Notice of Appeal, No. SD36802, appealing Judge

Hayden’s July 9, 2020 purported judgment in Case No. 20CM-CC00104.

           On August 20, 2020, Judge Richardson, in Case No. 20CM-CC00174, heard argument on

the Langbehns motions, taking the motions under advisement.

           On September 1, 2020, Judge Richardson sustained Langbehns’ motions and entered

judgment:

           DEFENDANTS’ MOTION TO DISMISS AND MOTION TO QUASH
           PREVIOUSLY TAKEN UNDER ADVISEMENT IS NOW TAKEN UP AND
           CONSIDERED. IN ADDITION TO THE MOTIONS, ARGUMENTS,
           MEMORANDUMS AND CASE LAW CITED BY THE PARTIES, THE COURT
           DOES REVIEW AND TAKE JUDICIAL NOTICE OF CASE NO. 10CM-
           CC00050 AND CASE NO. 20CM-CC00104. DEFENDANTS’ MOTION TO
           DISMISS PETITION FOR REGISTRATION OF FOREIGN JUDGMENT IS
           SUSTAINED. DEFENDANTS’ MOTION TO QUASH ANY EXECUTION
           THEREON IS SUSTAINED. CAUSE DISMISSED.

           On September 16, 2020, in Appeal No. SD36802, this Court issued Toll Brothers an “Order

to show Cause” giving Toll Brothers until September 23, 2020, to file written suggestions why the

appeal “should not be dismissed as an appeal that is not taken from a rule 74.01 ‘judgment.’”3

           On September 22, 2020, Toll Brothers filed its “Written Suggestions Responding to

Court’s September 16, 2020 Show Cause Order and Motion for Leave to Perfect Trial Court

Order.” On September 23, 2020, this Court granted Toll Brothers an extension until October 14,

2020, to respond to this Court’s September 16 Order.




3
    All rule references are to Missouri Court Rules (2020).


                                                              4
       On October 9, 2020, Toll Brothers filed a “Motion to Denominate Order as Final

Judgment” in Case No. 20CM-CC00104 (Judge Hayden). On the same day, Toll Brothers also

filed a “Notice of Appeal,” No. SD36851, appealing Judge Richardson’s judgment of September

1, 2020, in Case No. 20CM-CC00174.

       On November 2, 2020, this Court dismissed Appeal No. SD36802, for lack of a final

judgment.

       On November 5, 2020, Judge Hayden heard argument on Toll Brothers’ motion to

denominate order as final judgment in Case No. 20CM-CC00104.

       On December 29, 2020, Judge Hayden entered a “Judgment”:

              BE IT REMEMBERED that on July 09, 2020 this Court sustained
       Defendants Motion to Dismiss and Motion to Quash Execution. This Judgment is
       entered for the purpose of denominating that Order as a Final Judgment for
       purposes of appeal.

       On February 2, 2021, Toll Brothers filed a “Notice of Appeal,” No. SD36977, appealing

Judge Hayden’s December 29, 2020 judgment (Case No. 20CM-CC00104).

       On July 2, 2021, this Court consolidated appeal Nos. SD36851 and SD36977, for purposes

of this opinion.

       Toll Brothers raises the same point relied on in both appeals:

       I.      THE TRIAL COURT ERRED IN SUSTAINING DEFENDANTS’
               MOTION TO DISMISS PLAINTIFFS’ REGISTRATION OF THE
               FOREIGN 2014 ARIZONA JUDGMENT BECAUSE THE TRIAL
               COURT FAILED TO AFFORD FULL FAITH CREDIT TO THE
               FOREIGN 2014 ARIZONA JUDGMENT, IN THAT SAID 2014
               ARIZONA JUDGMENT WAS A NEW JUDGMENT CAPABLE OF
               REGISTRATION IN MISSOURI REGARDLESS OF ANY ACTIONS
               PREVIOUSLY TAKEN BY DEFENDANTS IN RELATION TO THE
               2009 ARIZONA JUDGMENT.




                                                5
                                                Standard of Review

           “Whether to register a foreign judgment and the propriety of the foreign judgment are

legal conclusions that we review de novo.” Ramalingam v. Kumaresan, 603 S.W.3d 323, 325

(Mo.App. E.D. 2020).

                                                       Analysis

           Toll Brothers argue that the trial court erred in granting the Langbehns’ motions to dismiss

Toll Brothers’ registration of the 2014 Renewal Affidavit. In support, Toll Brothers contend that

the 2014 Renewal Affidavit “was a new judgment capable of registration in Missouri regardless

of any actions previously taken by defendants in relation to the 2009 Arizona Judgment.”

           The plain language of section 511.760.34 requires that a party seeking to register a foreign

judgment provide the authenticated history of the judgment that party seeks to register :

           A verified petition for registration shall set forth a copy of the judgment to be
           registered, the date of its entry and the record of any subsequent entries affecting
           it, all authenticated in the manner authorized by the laws of the United States or of
           this state, and a prayer that the judgment be registered.

Section 511.760.3 (emphasis added).

           Toll Brothers argue that

           [a]s evidenced by Plaintiffs’ Verified Petition for Registration of the 2014 Arizona
           Judgment, an authenticated copy of the foreign judgment was duly attached to the
           Petition, ensuring compliance with Section 511.760.3. . . . Defendants presumed,
           without any citation to any legal authority—from Arizona or Missouri—that the
           registration of the 2014 Arizona Judgment was a continuation of the 2009 Arizona
           Judgment.[5]




4
    All references to statutes are to RSMo 2000, unless otherwise indicated.
5
  Significantly, the record reflects even the Toll Brothers’ Affidavit for Renewal of Judgment attests that Toll Brothers
had received a judgment against the Langbehns “in this court on May 4, 2009[,]” and that the amount now owed on
that judgment was $493,270.70.

                                                            6
       The certified and authentic copy of the renewal judgment, as designated in Toll Brothers’

petitions for registration of foreign judgment, is the 2014 “Affidavit for Renewal of Judgment”

from Arizona Case No. CV 2006-015265. Attached to that document is a certification by the Clerk

of the Superior Court of Maricopa County attesting that:

               I . . . the duly elected Clerk of the Superior Court of the State of Arizona, in
       and for the County of Maricopa, having official custody of the Court’s records, do
       hereby certify and attest the foregoing to be a full, true and correct copy of the
       original:

               AFFIDAVIT FOR RENEWAL OF JUDGMENT                       Filed   04/07/20014

       on file and of record in my office, and I have carefully compared the same with the
       original, all of which I have caused to be authenticated according to the act of
       Congress (28, US, Sec. 1738) and the Arizona Rules of Evidence.

       This does not, in any respect, comport with the argument premising Toll Brothers’

appeal—i.e., that the 2014 Renewal Affidavit is a “new judgment.” Rather, the Maricopa County

Clerk merely certifies that the copy of the Affidavit for Renewal of Judgment is the same as the

original document that was filed in his office. At best, the 2014 Renewal Affidavit reflects a

certificate of filing, but Toll Brothers wholly fail to demonstrate how this document must be

considered a “new judgment.”

       The parties both agree that on February 23, 2010, Toll Brothers filed an Application to File

Foreign Judgment in the Circuit Court of Camden County, in Case No. 10CM-CC00050, and

registered their 2009 Arizona Judgment against the Langbehns. Thereafter, the Missouri ten-year

statute of limitations on foreign judgments governed. See Walnut Grove Products v. Schnell, 659

S.W.2d 6, 7 (Mo.App. W.D. 1983); Leung v. Fu, 241 S.W.3d 838, 841 (Mo.App. W.D. 2007).




                                                  7
Toll Brothers failed to timely renew the 2010 Missouri Registration, and are therefore barred by

section 511.370 from enforcing the 2009 Arizona Judgment.

       Toll Brothers’ point is denied. The judgments are affirmed.


WILLIAM W. FRANCIS, JR., P.J. - OPINION AUTHOR

JEFFREY W. BATES, J. - CONCURS

JACK A. L. GOODMAN, J. - CONCURS




                                                8